Citation Nr: 0109105	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He was a prisoner of war (POW) of the German 
Government from February 1944 to April 1945.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)).  This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

A June 1999 death certificate reflects that the veteran at 
home of cardiovascular collapse due to lung cancer.  At the 
time of his death, the veteran was service-connected for 
ischemic heart disease at a noncompensable rating.  In a 
November 1999 letter, Malcolm W. Lentz, M.D., stated that it 
was possible that the veteran's ischemic heart disease 
contributed to his cardiovascular collapse.  

During her September 2000 video conference hearing before the 
undersigned, the appellant testified that she believed the 
veteran's service-connected heart condition contributed to 
his cardiovascular collapse.  She also testified that he was 
hospitalized several times at Mercy Hospital in Tiffin, Ohio, 
in the three years after he was diagnosed with lung cancer.  
She requested that the record be held open for 30 days while 
she obtained a report from Dr. Thekdi in support of her 
claim.  The report was not subsequently received.  However, 
the hospital records from Mercy and any treatment records 
from Dr. Thekdi may be relevant to the appellant's claim.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  Under 
the circumstances, the case is remanded for the following:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers, who treated the 
veteran for his ischemic heart disease 
and all hospital records since he was 
diagnosed with lung cancer, particularly 
records from Dinesh C. Thekdi, M.D. and 
hospital records from Mercy Hospital in 
Tiffin, Ohio.  After securing the 
necessary release, the RO should obtain 
these records.  Any records received 
should be associated with the claims 
folder.

2.  After the above development has been 
completed, the RO should have a VA 
cardiologist review all the medical 
evidence in the veteran's claims folder 
and offer an opinion, if possible, as to 
whether it is as likely as not that the 
veteran's ischemic heart disease 
substantially or materially contributed 
to the cause of his death.  Complete 
rationale for any medical opinion should 
be provided for the record.  The 
cardiologist must indicate whether the 
claims file was reviewed.

3.  Thereafter the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in §§ 3 and 4 of the 
Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issues also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.  

If the benefit sought on appeal remains denied, the appellant 
should be provided a supplemental statement of the case.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




